          Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 1 of 11                               FILED
                                                                                              2021 Sep-15 PM 03:49
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

    BRITTANY TAYLOR,                             )
    o/b/o C.W., a Minor Child,                   )
                                                 )
          Plaintiff,                             )
                                                 )    Case No. 6:20-cv-0274-SGC
    v.                                           )
                                                 )
    COMMISSIONER, Social Security                )
    Administration,                              )
                                                 )
          Defendant.                             )

                              MEMORANDUM OPINION1

         The plaintiff, Brittany Taylor (“Taylor”), appeals from the decision of the

Commissioner of the Social Security Administration (“Commissioner”) on behalf of

her minor son, the claimant (“C.W.”), denying his application for Supplemental

Security Income (“SSI”). (Doc. 1.)2 Taylor timely pursued and exhausted her
                                            1F




administrative remedies, and the decision of the Commissioner is ripe for review.

For the reasons stated below, the Commissioner’s decision is due to be affirmed.




1
  The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c). (Doc.
10).
2
  Citations to the record refer to the document and page numbers assigned by the court’s CM/ECF
electronic document system, and appear in the following format: (Doc. __ at __). Citations to the
transcript use page numbers assigned by the Commissioner to the record, and appear in the
following format: (Tr. at __).
        Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 2 of 11




I.     FACTS, FRAMEWORK, AND PROCEDURAL HISTORY

       C.W. was five years old at the time of his alleged disability onset and ten years

old at the time of the unfavorable decision issued by the Administrative Law Judge

(“ALJ”). (Tr. at 10, 72, 174.) At the time of the ALJ’s decision, C.W. had

completed third grade. (Tr. at 253, 265, 450.) Taylor filed the instant application

on behalf of C.W. on August 23, 2016, claiming a disability onset date of August

15, 2014, due to attention-deficit/hyperactivity disorder (“ADHD”) and anxiety.

(Tr. at 10, 72.)

       The Commissioner has developed a specific sequential evaluation process for

determining whether a child claimant is disabled. See 20 C.F.R. § 416.924; Shinn

ex rel. Shinn v. Comm’r of Soc. Sec., 391 F.3d 1276, 1278-79 (11th Cir. 2004)

(describing the process for determining disability for children). The first step

requires the ALJ to determine whether the child is engaged in substantial gainful

activity (“SGA”). See 20 C.F.R. § 416.924(a), (b). If yes, the child is not disabled,

but if no, the ALJ proceeds to step two. At step two, the ALJ determines whether

the claimant has a severe impairment or combination of impairments. See 20 C.F.R.

§ 416.924(a), (c). If not, the child is not disabled. If yes, the ALJ determines at step

three whether the child’s impairment or combination of impairments meets or

medically equals the criteria of an impairment in the Listings or functionally equals

the Listings. See 20 C.F.R. §§ 416.902, 416.911(b), 416.924(a-d); see also 20 C.F.R.


                                           2
       Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 3 of 11




Part 404, Subpart P, Appendix 1. A child’s functional limitations are evaluated

under six broad functional areas called domains: (i) acquiring and using information;

(ii) attending and completing tasks; (iii) interacting and relating with others; (iv)

moving about and manipulating objects; (v) caring for oneself; and (vi) health and

physical wellbeing. See 20 C.F.R. § 416.926a(b)(1)(i)-(vi).

      To satisfy the “functional equivalent” standard, a child claimant must have
      “marked” limitations in two domains or an “extreme” limitation in one
      domain. A “marked” limitation is defined as a limitation that “interferes
      seriously with [the] ability to independently initiate, sustain, or complete
      activities,” and is “more than moderate.” An “extreme” limitation is reserved
      for the “worst limitations” and is defined as a limitation that “interferes very
      seriously with [the] ability to independently initiate, sustain, or complete
      activities,” but “does not necessarily mean a total lack or loss of ability to
      function.”

Henry v. Barnhart, 156 F. App’x 171, 174 (11th Cir. 2005) (internal citations to 20

C.F.R. § 926a(d), (e)(2)(i), and (e)(3)(i) omitted). Functional equivalence is not with

respect to a particular listing but to the Listings overall.        See 20 C.F.R. §

416.924(d)(1). If functional equivalency is not established, an ALJ will find the

claimant not disabled under the Act. See id.

      Applying the sequential evaluation process, the ALJ found C.W. has not

engaged in SGA since August 23, 2016. (Tr. at 14.) The ALJ found C.W. has the

following severe impairments: ADHD and oppositional-defiant disorder (“ODD”).

(Id.); 20 C.F.R. § 416.924(c). However, the ALJ found C.W. does not have an

impairment or combination of impairments that meet, medically equal, or


                                          3
       Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 4 of 11




functionally equal the severity of the listed impairments, evaluating C.W.’s abilities

under each of the six domains described above. (Id.); 20 C.F.R. Part 404, Subpart

P, Appendix 1 (20 C.F.R. §§ 416.924, 416.925, 416.926).             (Id.)   Regarding

functional equivalence, the ALJ found C.W. had less than marked limitation in the

domains of acquiring and using information, attending and completing tasks, and

health and physical well-being and no limitation in the domains of interacting and

relating to others, moving and manipulating objects, and caring for himself. (Tr. at

22-28.) The ALJ concluded his findings by stating C.W. has not been under a

disability, as defined in the Social Security Act, since August 23, 2016, the date the

application was filed, through the date of his decision, January 18, 2019. (Tr. at 29.)

The Appeals Council denied Taylor’s request for review. (Tr. at 1-3.) Taylor timely

filed the instant appeal on behalf of C.W. (Doc. 17.)

II.   STANDARD OF REVIEW

      A court’s role in reviewing claims brought under the Social Security Act is a

narrow one. The scope of its review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm’r of Soc. Sec., 544 F. App’x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). A court gives deference

to the factual findings of the Commissioner, provided those findings are supported


                                          4
       Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 5 of 11




by substantial evidence, but applies close scrutiny to the legal conclusions. See

Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      Nonetheless, a court may not decide facts, weigh evidence, or substitute its

judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). “The substantial evidence standard permits administrative decision makers

to act with considerable latitude, and ‘the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.’” Parker v. Bowen, 793 F.2d 1177,

1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed. Mar.

Comm’n, 383 U.S. 607, 620 (1966)). Indeed, even if a court finds that the proof

preponderates against the Commissioner’s decision, it must affirm if the decision is

supported by substantial evidence. Miles, 84 F.3d at 1400 (citing Martin v. Sullivan,

894 F.2d 1520, 1529 (11th Cir. 1990)).

      No decision is automatic, for “despite th[e] deferential standard [for review of

claims], it is imperative that th[is] Court scrutinize the record in its entirety to

determine the reasonableness of the decision reached.” Bridges v. Bowen, 815 F.2d

622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881, 883 (11th Cir.

1984)). Moreover, failure to apply the correct legal standards is grounds for reversal.

See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).


                                          5
        Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 6 of 11




III.   DISCUSSION

       Taylor contends the ALJ’s decision should be reversed and remanded because

his findings that C.W. has a less than marked limitation in attending and completing

tasks and no limitation in interacting and relating with others is not supported by

substantial evidence.3 Taylor’s argument revolves primarily around her testimony

and the testimony of C.W.’s father, Joshua Taylor (“Mr. Taylor”). Taylor contends

the ALJ failed to independently assess the credibility of each witness. When a

claimant (or in this case, claimant’s mother) attempts to prove disability based on

subjective complaints, she must provide evidence of an underlying medical

condition and either objective medical evidence confirming the severity of the

alleged symptoms or evidence establishing that the medical condition could be

reasonably expected to give rise to the alleged symptoms.                    See 20 C.F.R. §

416.929(a), (b); Social Security Ruling (“SSR”) 16-3p; Wilson v. Barnhart, 284 F.3d

1219, at 1225–26 (11th Cir. 2002). If the objective medical evidence does not

confirm the severity of the claimant’s alleged symptoms but the claimant establishes



3
  Taylor does not challenge the ALJ’s finding that C.W. did not have an impairment or combination
of impairments that met, medically equaled, or functionally equaled the severity of an impairment
in the listings or the ALJ’s findings in the other four domains. Therefore, she has waived any
argument that C.W.’s impairments met, medically equaled, or functionally equaled a listed
impairment or that he had marked or extreme limitations in the other four domains. See e.g. Outlaw
v. Barnhart, 197 F. App’x 825, 828 n.3 (11th Cir. 2006) (holding claimant waived issue because
he did not elaborate on claim or provide citation to authority regarding claim); Sanchez v. Comm’r
of Soc. Sec., 507 F. App’x 855, 856 n.1 (11th Cir. 2013) (holding claimant waived arguments by
not expressly challenging the ALJ’s findings).
                                                6
       Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 7 of 11




he has an impairment that could reasonably be expected to produce his alleged

symptoms, the ALJ must evaluate the intensity and persistence of the alleged

symptoms and their effect on the claimant’s functioning.            See 20 C.F.R. §

416.929(c), (d); SSR 16-3p; Wilson, 284 F.3d at 1225-26.

      A credibility determination is a question of fact subject only to limited review

in the courts to ensure the finding is supported by substantial evidence. See Hand v.

Heckler, 761 F.2d 1546, 1548-49 (11th Cir. 1985), vacated for rehearing en banc,

744 F.2d 428 (11th Cir. 1985), reinstated sub nom., Hand v. Bowen, 793 F.2d 275

(11th Cir. 1986). Courts in the Eleventh Circuit will not disturb a clearly articulated

finding supported by substantial evidence. Mitchell v. Comm’r Soc. Sec. Admin.,

771 F.3d 780, 782 (11th Cir. 2014). However, a reversal is warranted if the decision

contains no indication of the proper application of the pain standard. “The question

is not . . . whether [the] ALJ could have reasonably credited [Taylor and Mr.

Taylor’s] testimony, but whether the ALJ was clearly wrong to discredit it.” Werner

v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011).

   At the first hearing on May 22, 2018, Taylor stated C.W. had trouble “from time

to time” attending and completing tasks at home. (Tr. at 55.) She said sometimes

the tasks take him from thirty minutes up to an hour to complete. (Id.) She also

testified that attending and completing tasks is a problem for C.W. at school. (Id.)

According to Taylor, C.W. had trouble learning math and reading. (Tr. at 54.)


                                          7
        Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 8 of 11




However, C.W. is not in an individualized education program (“IEP”). (Tr. at 61.)

Mr. Taylor stated C.W. had problems concentrating when he was not on his

medicine. (Tr. at 63.) He also testified the school never mentioned C.W.’s difficulty

with attending and completing tasks. (Tr. at 65.) However, Mr. Taylor said C.W.

had issues at home, such as “tak[ing]…forever to get things done.” (Id.)

   Regarding interacting and relating with others, Taylor stated C.W. “[could] be

antisocial” and “aggravt[ed] and continuously pick[ed] at” other kids. (Tr. at 56.)

At the supplemental hearing on January 8, 2019, Taylor stated C.W. was not

involved at school and did not have friends. (Tr. at 467.) However, C.W. testified

he has friends at school. (Tr. at 464.) Mr. Taylor testified C.W. would yell and

scream when he did not get his way or when he was made to get along with others.

(Tr. at 66.)

   The ALJ noted C.W.’s medically determinable impairments could reasonably be

expected to produce some symptoms and functional limitations; however, the

statements, including the testimony of Taylor and Mr. Taylor, concerning the

intensity, persistence, and limiting effects of C.W.’s symptoms are not entirely

consistent with the medical evidence and other evidence in the record. (Id.) The

ALJ reviewed a variety of evidence to support his conclusion, including objective

education records and medical evidence. (Tr. at 16-28.) Substantial evidence

supports the ALJ’s decision in this case.


                                            8
       Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 9 of 11




   The ALJ noted the education records do not support C.W.’s functional limitations

as alleged by Taylor. (Tr. at 18.) Multiple reports from his elementary school show

C.W. predominantly “Meets Standard” across Personal Skills, Conduct, English, and

Math. (Tr. at 194-96.)     At the end of C.W.’s 2014-2015 and 2015-2016 school

years, he measured either low risk or no risk on his Student Benchmark Assessment

Data Sheet. (Tr. at 197-98.) In a Function Report, Child Age 6 to 12th Birthday

completed by Taylor on September 06, 2016, she answered “no” to the following

questions: Is the child’s ability to progress in learning limited?; Does the child’s

impairment(s) affect his or her behavior with other people?; Is the child’s ability to

pay attention and stick with a task limited?. A teacher questionnaire completed on

October 13, 2016, by one of C.W.’s second grade teachers noted he had no problems

in attending and completing tasks or interacting and relating with others. (Tr. at 228,

229.) At the end of the questionnaire his teacher wrote, “[C.W.] is an average second

grade student. He has no behavior or academic problems.” (Tr. at 233.) A similar

questionnaire completed on April 9, 2018, by C.W.’s third grade teachers noted he

had no problem in attending and completing tasks or interacting and relating with

others. (Tr. at 255-56.) Under attending and completing tasks, it was noted “[C.W.]

does well and makes good grades as long as he has his ADHD medicine. Without it

he does require redirection sometimes.” (Tr. at 255.) C.W.’s Report Card for the

4th Nine Weeks of the 2017-2018 school year showed he had 3 A’s and 3 B’s. (Tr.


                                          9
       Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 10 of 11




at 288.) The ALJ properly noted Taylor and Mr. Taylor’s testimony was internally

inconsistent with their assertions that C.W. had marked, or possibly extreme,

limitations in attending and completing tasks and relating with others. (Tr. at 21.)

   The ALJ also noted the objective medical evidence did not support the functional

limitations as alleged by Taylor. (Tr. at 18-19.) Records from the Adam Bishop

Center noted C.W. was “doing well at home and school” with “no problems to

report.” (Tr. at 347, 348, 352, 354, 358, 361, 362, 363, 373, 381, 390, 391, 401, 402,

407, 446, 450.) Records from the Adam Bishop Center also indicated C.W.’s

symptoms for ADHD and ODD were managed well by his medication. (Id.) A

report from the Adam Bishop Center dated November 22, 2016, noted C.W. met

three of three goals set by his psychiatrist. (Tr. at 383.) Those three goals were: 1)

to exhibit controlled behaviors in four out of five situations that might lead to

impulsive or off-task behaviors; 2) to learn to implement learned self-

calming/control techniques when necessary; and 3) to present controlled and on task

behaviors in four out of five social interactions with adults or peers that would lead

to impulsive or off-task behaviors. (Id.) The most recent reports from the Adam

Bishop Center dated November 6, 2018, noted C.W. was doing well, making good

grades, and taking his medication as prescribed. (Tr. at 446, 447.) The Mental Status

Examination completed that same day showed C.W. had appropriate eye contact,

speech, and orientation to person, place, and time. (Tr. at 448.) Although C.W. was


                                         10
       Case 6:20-cv-00274-SGC Document 19 Filed 09/15/21 Page 11 of 11




diagnosed with ADHD and ODD, diagnoses do not establish limitations. See Wind

v. Barnhart, 133 F. App’x 684, 690 (11th Cir. 2005). The relevant medical records

were thoroughly discussed by the ALJ and do not indicate that C.W.’s conditions

were as limiting as alleged by Taylor and Mr. Taylor. (Tr. at 14-28.)

      The ALJ articulated reasons in great detail for finding that Taylor’s and Mr.

Taylor’s subjective complaints about C.W. were inconsistent with the education

records and objective medical evidence of record. The ALJ also properly considered

both of their subjective statements. The ALJ’s finding that C.W. has less than a

marked limitation in attending and completing tasks and no limitation in interacting

and relating with others is supported by substantial evidence.

IV.   CONCLUSION

      Upon review of the administrative record and considering all of Taylor’s

arguments, the undersigned finds the Commissioner’s decision is supported by

substantial evidence and is in accord with applicable law.        Accordingly, the

Commissioner’s decision is due to be affirmed. A separate order will be entered.

      DONE this 15th day of September, 2021.



                                              ______________________________
                                              STACI G. CORNELIUS
                                              U.S. MAGISTRATE JUDGE




                                         11
